DETAILED ACTION
Election/Restrictions
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 3, 7 – 13 and 15, drawn to a sheetlike composite. 
Group II, claim(s) 4 – 6, drawn to a method.
Evidence of lack of unity between these two groups is found in Topolkaraev et al, U.S. Patent Application Publication No. 2015/0159012 A1 and the Ingeo Resin Product Guide, wherein it is found to disclose the features of instant Claims 1 – 3, 7 – 13 and 15. 
With regard to Claim 1, Topolkaraev et al disclose a film comprising a polyester that is polylactic acid that is PLA 6201D (paragraph 0101) having a modulus in the MD direction of 2535 MPa and a modulus in the CD direction of 2458 MPa as shown in Table 1; because a film is disclosed, a polymer layer that extends two dimensionally is disclosed; two additional layers of the film are also disclosed, because the film has 2 to 15 layers (paragraph 0073); each layer of the film is also a barrier (impermeable; paragraph 0005); the additional layers are therefore a carrier layer and a barrier layer that are an outer face and an inner face, and the layers are mutually superposed, and the film is a sheetlike composite.
With regard to Claims 2 – 3, the claimed melting temperature and density are not disclosed by Topolkaraev et al. However, the claimed melting temperature and density are disclosed by the Ingeo Resin Product Guide, page 3 (density is specific gravity).

With regard to Claims 9 – 10, the packaging is a pouch (paragraph 0082). Topolkaraev et al therefore disclose providing a sheetlike region of the sheetlike composite, comprising a first longitudinal rim and a further longitudinal rim, folding the region, contacting and joining the first longitudinal rim to the further longitudinal rim, thereby obtaining a longitudinal seam.
With regard to Claims 11 – 13, because the packaging is a pouch, Topolkaraev et al also disclose providing a container precursor, forming a base region of the container by folding the sheetlike region, closing the base region, filling the container precursor with a food or drink product, and closing the  container precursor in a top region, thereby obtaining a closed container.
With regard to Claim 15, a chain modifier is used in a step of a method of producing the sheetlike composite (extender; paragraph 0018).
As such, the common technical features of the claimed invention are not found to define a special technical feature.

2.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
i. A sheetlike composite (Claims 2 – 3 and 7 – 13).
ii. A method of producing a sheetlike composite (Claim 15).
  

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: No claim is generic.

3.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Topolkaraev et al, U.S. Patent Application Publication No. 2015/0159012 A1 and the Ingeo Resin Product Guide, disclose the features of instant Claims 2 – 3, 7 – 13 and 15, as stated above.


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782